OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0, filed 12 January 2022, is acknowledged but has been denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment
 The Amendment filed 12 January 2022, after the Final Office Action filed 16 November 2021 (hereinafter “Final Office Action”) has not been entered. The proposed amendments to the claims amend claims 1, 6, 14, and 16, cancel claim 18, and add new claims 19-22. However, at least proposed new independent claim 19 (and claims dependent thereupon) constitutes a specific embodiment of the claimed invention that has not been previously considered (as a whole) by the Examiner and therefore requires further search and consideration than can reasonably be conducted in the limited amount of time authorized for the pilot program. 
All of the objections and rejections previously set forth in the Final Office Action are maintained by the Examiner.
However, in order to facilitate compact prosecution, it is noted that the proposed amendments would be sufficient to overcome the following objections/rejections previously set forth in the Final Office Action: the objections to claims 16 and 18; the rejection of claim 18 under 112(a); and the rejection(s) of claims 1-18 and 11-18 under 112(b). 
It is also noted that Applicant’s arguments, see Remarks filed 12 January 2022, have been addressed below.


Response to Arguments
Applicant’s arguments, see Remarks filed 12 January 2022, pp. 8-11, have been fully considered by the Examiner but are not found persuasive. It is noted that at least some of Applicant’s Remarks mirror those presented in the Remarks filed 23 August 2021, and thus for the sake of brevity, the following response(s) have been abbreviated.

On pp. 8 of the Remarks, Applicant asserts that Bohme does not teach or suggest the use of a propylene-olefin copolymer for the heat seal layer. However, as stated in para. 73 of the Final Office Action, Bohme is not relied upon for the aforesaid teaching, but rather, Borouge and Borealis. It is noted that one cannot show nonobviousness by attacking references individually (see MPEP 2145(IV)).
On pp. 8 of the Remarks, Applicant asserts that Bohme clearly states that the packaging material is formed into bags (and thus not a paper cup as claimed). However, while Bohme does provide the bag teachings as asserted, the packaging material of Bohme is not limited thereto – see at least [0009, 0031, 0064] of Bohme. It appears Applicant is taking an overly narrow view/interpretation of the Bohme reference. 
On pp. 8 of the Remarks, Applicant asserts that Bohme “does not address the difficulty of heat sealing three layers of polymer coated fibrous board, as claimed because Bohme only heat seals the ends of the bag”. However, Bohme teaches that the coated paperboard, of which includes two polymeric layers thereon, for a total of three layers, is heat sealed (thermal bonding) to form a packaging material [Figure 2; 0042, 0043, 0066]. Thus, it is clear that Bohme is directed to the heat sealing of three-layer polymer coated paperboards, in contrast to Applicant’s assertion.
On pp. 8 of the Remarks, Applicant asserts that Borouge and Borealis do not provide any teaching or suggestion for using TD109CF on a “completely different structure or for increasing the heat sealing temperature almost 4 times the low heat sealing initiation 
On pp. 8 and 9 of the Remarks, Applicant asserts that Borouge teaches away from the use of significantly higher heat sealing temperatures of claim 1 (i.e., that of at least 400 and less than 490°C) given that it touts the benefits of a low sealing initiation temperature. However, while Borouge does teach the low sealing initiation temperature, Borouge is not relied upon for the teaching of the heat seal temperature in the grounds of rejection. Bohme states that the heat seal polymer generally exhibits a lower melting or softening point (i.e., sealing initiation) [0043] with a range inclusive of that of TD109CF; and also teaches that the heat seal may be formed over a range of temperatures within the desired duration and degree of tackiness [0043]. The seal initiation temperature allows the heat seal to begin to form at lower temperatures, but based on the disclosure of Bohme at [0043], any temperature may be utilized to form the necessary degree of bonding during heat sealing. Thus, Yan is relied upon in the grounds of rejection for the teaching of the cup structure (mantle, bottom) formed from polymer-coated fibrous board having a heat seal layer which forms the heat seal of the structure and defines the inner surface of the cup. Fredericks is relied upon for the teaching of the machine and heat seal temperature range for forming substantially identical polymer coated paper cups (bottom, mantle) to that of Yan. Thus, in view of the foregoing, it is the Examiner’s position that Borouge does not
On pp. 9 of the Remarks, Applicant asserts that Yan does not teach or suggest the use of any type of polypropylene for the heat seal layer, much less propylene-olefin copolymer, and thus teaches different materials from that of Bohme for the heat seal layer. However, Yan teaches a non-limited list of suitable heat seal materials including LDPE, among others [0050], where Bohme teaches that LDPE may be utilized as the heat seal layer [0044]. Thus, it can be said that Yan and Bohme teach identical and/or overlapping materials for use as the heat seal layer, contrary to Applicant’s assertion. Furthermore, it is noted that Yan was not relied upon for the teaching of the propylene-olefin copolymer (TD109CF), but rather, Borouge and Borealis. 
On pp. 9 and 10 of the Remarks, Applicant asserts that Fredericks is solely directed to heat sealing LDPE layers to LDPE layers, and thus the teaching of the heat seal temperatures for heat sealing the packaging material of Bohme, as modified, into a cup, are not applicable for multilayer structures and/or PP or PP-c materials; further asserting that the melting point of LDPE is too low for microwave-ovenable food-trays as disclosed in (Applicant’s) the specification. However, Fredericks is teaching a temperature range of 350 to 460°C at a line speed of 165 cups per minute [col 3] for heat sealing the components of the cup (mantle, bottom) to one another. The lower bound of the disclosed heat seal temperature range of 350°C is higher than the melting points of LDPE (approx. 100-110°C; col 6, 1-9 of Fredericks); HDPE (approx. 128-135°C; see col 7, 1-8 of Fredericks); and that of TD109CF propylene-olefin terpolymer (130°C; seal initiation temp of 103-105°C). Therefore, it is unclear how the heat seal temperature range disclosed by Fredericks as suitable for sealing LDPE, is unsuitable for heat sealing TD109CF (as asserted by Applicant), given the proximity of the melting points of LDPE and TD109CF to one another (i.e., 110 v. 130°C), as well as in relation to the melting points of HDPE which Fredericks teaches may be blended with the aforesaid LDPE (see col 6), and further in view of the lower bounds of the heat seal temp range being over 200°C higher than the melting point of the heat seal layer. Applicant has merely asserted that the temperature 

/MCR/Examiner, Art Unit 1782         

/LEE E SANDERSON/Primary Examiner, Art Unit 1782